IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

 

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL ACTION NO.: 4:19CR39
v.
ALFONZO ALEXANDER,
Defendant.
ORDER

This matter is before the Court on the Motion for Leave of Absence by Laura G. Hastay,
counsel for Defendant, for the date of May 31, 2019. (Doc. 33.) After careful consideration,

said Motion is GRANTED.

SO ORDERED, this 7A. day of May, 2019.

Clikybea~J. (lo

CHRISTOPHER L. RAY
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
